TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00673-CR


Thomas Pena, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 59787, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Thomas Pena seeks to appeal a judgment of conviction for engaging in organized
criminal activity.  The trial court has certified that this is a plea bargain case and Pena has no right
of appeal.  See Tex. R. App. P. 25.2(a)(2).  The court has additionally certified that Pena waived his
right of appeal.  The appeal is dismissed.  See id. rule 25.2(d).


				__________________________________________
				G. Alan Waldrop, Justice
Before Justices B. A. Smith, Pemberton and Waldrop
Dismissed for Want of Jurisdiction
Filed:   November 30, 2006
Do Not Publish